Title: From Thomas Jefferson to William Whipple, 27 April 1784
From: Jefferson, Thomas
To: Whipple, William



Sir
Annapolis Apr. 27. 1784.

I am now to acknolege the receipt of your favor of the 15th Ult. inclosing some hair of the Moose and the answers to my queries. There is a confusion among the writers of natural history as to the Caribou, the Renne, the black Moose, the grey Moose, and the Elk. It is the prevailing opinion they are but two animals. Should any further intelligence come to you on the subject at any time I shall be obliged to you for a communication of it wheresoever I may be. The horns and bones you are so kind as to endeavor to procure for me would be most conveniently received at Richmond the seat of government in Virginia. Otherwise Philadelphia will be the most convenient.
Congress have divided the territory ceded or to be ceded to the Westward into states to comprehend from North to South two degrees of latitude each, beginning to count from 45°. Eastwardly and Westwardly they are divided by meridians one of which passes thro’ the mouth of the great Kanhaway, the other thro the rapids of Ohio. They have determined to adjourn on the 3d. of June to meet in November at Trenton. I have the honor to be with great esteem Sir Your most obedt. humble servt

Th: Jefferson

